Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments advanced by the applicant are presented after the first rejection which they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Group (i) in claims 1 and 6 is limited to anhydrides, so X is limited to 
    PNG
    media_image1.png
    54
    60
    media_image1.png
    Greyscale
.  Please delete the other species.
Also formula (2) in claims 1 and 6 does not reasonably describe an anhydride as 
    PNG
    media_image1.png
    54
    60
    media_image1.png
    Greyscale
 is divalent cannot have a further substituent such as the recited R3. 


	Also the second 
    PNG
    media_image2.png
    85
    151
    media_image2.png
    Greyscale
 and seventeenth 
    PNG
    media_image3.png
    76
    121
    media_image3.png
    Greyscale
 are the same in claims 1,6,12 and 13 (please cancel one so there is not a double recitation.
	In claim 15, does the applicant mean to fully close the language and exclude solvents and the like (note that each of the example compositions include solvents.)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,10,12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yamana 6090522.
Yamana 6090522 in example 2 combines p-toluenesulfonyl chloride which is s a reverse reaction inhibitor, an acid sensitive polymer which generate tetrahydropyran as a leaving group and a photoacid generator (as in example one). This coated and exposed pattern-wise, post exposure baked and developed (col 7-9).  These reverse reaction inhibitors can be alkylhalides, such as alkyl bromosulfonate, alkyl chlorosulfonate, alkyl fluorosulfonate, alkyl iodosulfonate (4/45-52). (eleventh compound illustrated in claims)
The partially closed language of claim 14 allows the claim to embrace composition which include unrecited compounds which do not affect the manner in which the composition performs, including solvents and surfactants. 
The rejection addresses the recited compounds added to the claims. 
Claims 1,5,10,12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamana 6090522. 
It would have been obvious to modify example 2, by replacing the p-toluenesulfonyl chloride with ethylsulfonyl chloride based upon the direction to alkyl chlorosulfonates at (4/45-52) (ninth compound illustrated).
Claims 1,5,10,12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanamura et al. 20110008730.
Hanamura et al. 20110008730 teaches in example 1, a resist including the polymer A-1, an naphthoquinone diazide acid generator, a fluorinated surface active agent [0152]. This is coated upon a substrate, pre-baked exposed through a mask and developed with TMAH [0155]. Useful quinone diazide acid generators which generate carboxylic acids are disclosed [0051-0057]. Thermosensitive acid generators are disclosed [0058-0075].  The addition of a 
It would have been obvious to one skilled in the art to modify the composition of example 1 by adding a dehydration agent, such as acetic anhydride, succinic anhydride or maleic anhydride in amounts of 0.5 to 30 wt% based upon the direction at [0089-0094]. The partially closed language of claim 14 allows the claim to embrace composition which include unrecited compounds which do not affect the manner in which the composition performs, including solvents and surfactants. 
With respect to claim 15, it would have been obvious to one skilled in the art to modify the composition of example 1 by leaving out the surfactant, adding a dehydration agent, such as acetic anhydride, succinic anhydride or maleic anhydride in amounts of 0.5 to 30 wt% based upon the direction at [0089-0094] and drying the composition during the pre-bake to remove the solvent.
Note that acetic anhydride, succinic anhydride and maleic anhydride are the last three compound structures  
    PNG
    media_image4.png
    42
    278
    media_image4.png
    Greyscale
 of those drawn out.  This rejection addresses the use of anhydrides, which are among the recited species.

Claims 1,2,5,6,9,10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wahio et al. 20100047715. 
Wahio et al. 20100047715 teaches in examples 1, a chemically amplified resist including a polymer (z2), a photoacid generator (z1), a novolac resin and 1,5-dihydroxynaphthalene as a sensitizer [0152]. These are coated on a copper substrate, dried, exposed, post baked and 
It would have been obvious to one skilled in the art to modify the composition of example 1 by adding succinic anhydride or maleic anhydride to finely adjust the solubility of the resist as taught at [0132]. The partially closed language of claims 14 and 16 allow the claims to embrace composition which include unrecited compounds which do not affect the manner in which the composition performs, including solvents and surfactants. 
With respect to claim 15, it would have been obvious to one skilled in the art to modify the composition of example 1 by leaving out the optional sensitizer and the novolak resin, adding succinic anhydride or maleic anhydride to finely adjust the solubility of the resist as taught at [0132] and drying the resist using the pre-bake. 
With respect to claim 17, it would have been obvious to one skilled in the art to modify the composition of example 1 by leaving out the optional sensitizer, adding succinic anhydride or maleic anhydride to finely adjust the solubility of the resist as taught at [0132] and drying the resist using the pre-bake. 

Claims 1-3,6,7,10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. 20150248052.
Masuyama et al. 20150248052 teaches composition 1, where resin A-1, is combined with resin X-1, PAGs B1-5 and B1-22, I-3 (bounded by formula 1, where X is C=O, [0492]), quencher D1 and solvents including propyleneglycol monomethyl ether acetate (bounded by formula 1, where X is C=O). Notes iodophenyl diacetate (I-1-a) at [0492].  The last compound in the left column of page 4 includes acetate as the ligand.  These are bounded by formula (I) where 
	It would have been obvious to modify the examples by replacing I-3 with iodophenyl diacetate (I-1-a), which is bounded by formula (I) where R3 is a C1 hydrocarbon (methyl) as recited at [0013], R1 is R4-COO where R4 is methyl (a C1 hydrocarbon where a hydrogen COULD be replaced with hydroxy, nitro or a halogen [0025]. 
It would have been obvious to modify the examples by replacing I-3 with iodophenyl bis(trifluoroacetate) similar to the iodophenyl diacetate  (I-1-a), which is bounded by formula (I) where R3 is a trifluoromethyl, a C1 aliphatic hydrocarbon where the hydrogens are replaced with fluorine as recited at [0013,0021], R1 is R4-COO where R4 is rifluoromethyl, a C1 aliphatic hydrocarbon where the hydrogens are replaced with fluorine as recited at [0021,0025]. 
Further, it would have been obvious to dye the composition after coating to remove the solvents. 
	The rejected has been modified to address the amendment to the claims.  

Claims 1-4,6-8,10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. 20130084523, in view of Wahio et al. 20100047715. 

It would have been obvious to one skilled in the art to modify the resist of example B8 of Nakamura et al. 20130084523 by adding succinic anhydride or maleic anhydride to finely adjust the solubility of the resist as taught at [0132] of  Wahio et al. 20100047715.
Further, it would have been obvious to dry the resist using the pre-bake to remove the solvents.
Claims 1-4,6-8,10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumiya et al. 20110117499 in view of Wahio et al. 20100047715. 
Matsumiya et al. 20110117499 teaches in table 2 (page 82) a resist, which includes a resist polymer A-1, PAG B-1, D-1  F-1 (pages 107-108) and S-1/S-2 (PGMEA bounded by formula 1, where X is C=O /PGME) and butyrolactone (bounded by formula 1, where X is C=O).  This is coated, exposed and developed [0853-0854].  The addition of organic acids including organic carboxylic acids, such as acetic, succinic and maleic acid are disclosed [0710]
It would have been obvious to one skilled in the art to modify the resist of example B8 of Nakamura et al. 20130084523 by adding succinic anhydride or maleic anhydride to finely adjust the solubility of the resist as taught at [0132] of Wahio et al. 20100047715, noting the equivalence of these with their corresponding carboxylic acids in Wahio et al. 20100047715.
.
Claims 1-4,6-8,10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi et al. 20110117491 in view of Wahio et al. 20100047715. 
See example resists with hydrophobic resins C-3 (page 82) and/or amine D-4 (page 82) coated in solvent S-1 or S2.  The addition of carboxylic acids such as acetic, succinic or salicylic acids is disclosed as preventing deterioration in sensitivity, improving resist pattern shapes, and post exposure stability [0530-0531]
It would have been obvious to one skilled in the art to modify the resist of the examples  of Utsumi et al. 20110117491 by adding succinic anhydride or maleic anhydride to finely adjust the solubility of the resist as taught at [0132] of Wahio et al. 20100047715, noting the equivalence of these with their corresponding carboxylic acids in Wahio et al. 20100047715. This relates to the improving of patterns shapes and would reasonably be expected to prevent deterioration in sensitivity and post exposure stability as discussed for the corresponding carboxylic acids being their chemical similarity.
Further, it would have been obvious to dry the resist using the pre-bake to remove the solvents.
Claims 6,7,9,11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanna et al. 20090136878.
Kanna et al. 20090136878 teaches topcoats with two polymers (A and HR) coated in solvents SL-1 to SL-3 (see table 2). These are able to be coated over resists and are developer soluble [0254]. Exposure and development of the resist with the topcoat is disclosed [0217-
It would have been obvious to one skilled in the art to modify the examples including the cited polymers by replacing at least a portion of the solvents with one of acetic anhydride, propionic anhydride or itaconic anhydride with a reasonable expectation of success based upon the disclosure at [0163]. 
	The rejection now addresses the use of anhydrides, including acetic anhydride which has the chemical structure of the third from last recited structure.
Claims 6-9,11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. 20160130462, in view of Kanna et al. 20090136878.
Liu et al. 20160130462 teaches composition of example 3 including matrix polymers PM3,   polymer additive PA1, surface active polymer PS3 (see monomer M9 on page 14) dissolved in DPM and isobutyl isobutyrate IBIB (bounded by formula 1, where X is C=O). This is coated over a resist, which is exposed and developed [0077-0078]. Useful additives are disclosed at [0061]. 
It would have been obvious to one skilled in the art to modify the topcoat compositions of 
 Liu et al. 20160130462 by using other known coating solvents, such as acetic anhydride, propionic anhydride or itaconic anhydride based upon the teachings of Kanna et al. 20090136878.
. 
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwato et al. 20130115556, in view of Nagasaka et al. 6326122.
Iwato et al. 20130115556 teaches in the resist of example 2 in table 4, an acid sensitive resin, A-2, hydrophobic resin 1 (page 102), PAG-4, PAG -12, amine N-6 (bounded by formula 1, where X is C=O, page 105), amine N-1, AD-2 ( anti-dissolution/dissolution inhibitor bounded by formula 1, where X is C=O, page 106), PGMEA(bounded by formula 1, where X is C=O), cyclohexanone, butyrolactone (bounded by formula 1, where X is C=O). Useful hydrophobic resins disclosed include HR-66 to HR-76,HR-78 to HR-83 (pages 79-90). Dissolution inhibitors are disclosed as useful [0648]. 
Nagasaka et al. 6326122 teaches solubility suppressing agents (dissolution inhibitors) including sulfonic acid esters, such as ethyl benzenesulfonate, n-hexyl benzenesulfonate, phenyl benzenesulfonate, benzyl benzenesulfonate, phenylethyl benzenesulfonate, ethyl p-toluenesulfonate, t-butyl p-toluenesulfonate, n-octyl p-toluenesulfonate, 2-ethylhexyl p-toluenesulfonater phenyl p-toluenesulfonate, phenylethyl p-toluenesulfonate, ethyl 1-naphthalenesulfonate, phenyl 2-naphthalenesulfonate, benzyl 1-naphthalenesulfonate, phenylethyl 1-naphthalenesulfonate, and bisphenyl A dimethyl sulfonate; phosphoric acid esters such as trimethyl phosphate, triethyl phosphate, tri(2-ethylhexyl) phosphate, triphenyl phosphate, tritolyl phosphate, tricresyl phosphate, and tri-(1-naphthyl) phosphate; aromatic carboxylic acid esters such as methyl benzoate, n-heptyl benzoate, phenyl benzoate, 1-naphthyl benzoate, n-octyl 1-pyridine carboxylate, and tris(n-butoxycarbonyl)-s-triazine; carboxylic anhydrides such as 
	It would have been obvious to one skilled in the art to modify the compositions anticipated or rendered obvious by Iwato et al. 20130115556 by replacing the dissolution inhibitor AD-2 with other known in the photoresist art such as mono-, di- or tri-chloroacetic anhydride, phenyl succinic anhydride, maleic anhydride, phthalic anhydride or benzoic anhydride as taught by Nagasaka et al. 6326122 with a reasonable expectation of forming a useful resist composition. 
Further, it would have been obvious to one skilled in the art to modify the resist composition rendered obvious above by replacing the hydrophobic resin used with one of HR-66 to HR-76 or HR-78 to HR-83 with a reasonable expectation of forming a useful resist and to remove the solvents by baking after coating. 
This rejection identified anhydrides and the response of the applicant failed to appreciate that.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 15, 2021